 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                            Case No. MJ19-203

10                                  Plaintiff,

11          v.                                            DETENTION ORDER
12   MARCIN GARBACZ,
13
                                    Defendant.
14

15   Offenses charged:
16          Count 1:        Wire Fraud, in violation of 18 U.S.C. § 1343
17
     Date of Detention Hearing: May 10, 2019
18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
19   based upon the reasons for detention hereafter set forth, finds:
20
            REASONS FOR DETENTION
21          1.      Defendant has stipulated to detention.
22
            IT IS THEREFORE ORDERED:
23
            (1)     Defendant shall be detained pending transfer to the District of South Dakota,
24
                    shall be committed to the custody of the Attorney General for confinement in a
25
                    correction facility separate, to the extent practicable, from persons awaiting or
26
                    serving sentences or being held in custody pending appeal;

      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 1
 1
          (2)   Defendant shall be afforded reasonable opportunity for private consultation with
 2
                counsel;
 3
          (3)   On order of a court of the United States or on request of an attorney for the
 4
                government, the person in charge of the corrections facility in which defendant
 5
                is confined shall deliver the defendant to a United States Marshal for the
 6
                purpose of an appearance in connection with a court proceeding; and
 7
          (4)   The Clerk shall direct copies of this Order to counsel for the United States, to
 8
                counsel for the defendant, to the United States Marshal, and to the United States
 9
                Pretrial Services Officer.
10
          DATED this 10th day of May, 2019.
11


                                                      A
12

13                                                    MICHELLE L. PETERSON
14                                                    United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24

25

26


     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 2
